DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-18 and 20-21 are pending of which claims 1-17 are withdrawn from consideration. Claim 19 is canceled. Amendment has overcome rejections under 35 USC 112(b) regarding the phrase “such as a furnace”.
The declaration under 37 CFR 1.132 filed May 16, 2022 is insufficient to overcome the rejection of claim 18 based upon 35 USC 103 over Lenczowski (US 20170121794) in view of Hou (US 20180126457) as set forth in the last Office action because in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
The evidence provided does not show that the particular claimed range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range (MPEP 2144.05(III)(A)). The specific ranges to which the submitted declaration pertains are the claimed temperature within a heated container of 170-200 °C; and the period of time of 60-120 minutes which the declaration presents in view of the broad ranges disclosed by Lenczowski of 100-400            
                °
            
        C for 10 minutes to 50 hours (3,000 minutes) and the narrow ranges disclosed by Lenczowski of 100-350            
                °
            
        C for 30 minutes to 4 hours (240 minutes) disclosed by Lenczowski [0039], [0123-125].
Regarding the criticality of the claimed temperature range, the declaration presents measurements of hardness of an additively manufactured article comprising an example of the inventive composition vs. aging temperature when aged for one hour. The discrete data points provided show values of hardness at no treatment (As-Built), near             
                180
                °
            
        C, near             
                200
                °
            
        C, near 225            
                °
            
        C, and near             
                300
                °
            
        C.  The hardness values measured near 225            
                °
            
        C, and near             
                300
                °
            
        C presented in Figure 1 of the declaration are noticeably lower than the hardness values measured near             
                180
                °
            
        C, and near             
                200
                °
            
        C also presented in Figure 1 of the declaration. The alloy composition of the article in the declaration, though within the bounds of the inventive composition, contains 6.36% Mg which is outside the ranges disclosed by Lenczowski. Neither the present disclosure nor the disclosure by Lenczowski provides measurements of hardness. Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, and if not explained should be noted and evaluated, and if significant, explanation should be required MPEP 716.02(e). Given the sole chemical composition of the alloy in the declaration, it is not clear from data provided that the article hardness is a result of the claimed temperature range and that compositions disclosed by Lenczowski would differ to a statistical and practical significance when the compositions disclosed by Lenczowski are aged at the narrower of the ranges of temperatures disclosed by Lenczowski [0123-125]. Notably there is no data of record or in Lenczowski depicting the hardness of articles meeting all conditions disclosed by Lenczowski against which the hardness data presented in the declaration may be compared.
In showing hardness at only one composition, and with only two numerical data points within the claimed range, the hardness vs. temperature data of the declaration is not commensurate in scope with the claimed range which heats at 170-200 °C at a composition from among a range. See MPEP 716.0.2(d). The results of an Al alloy article with 6.36% Mg and 2.51% Si alone do not serve as evidence of results at other compositions within the claimed range encompassed by 5 to 8% Mg and 1.5 to 4% Si.  
Further “applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range” MPEP 716.02(d)(II). There are no discrete data points from within the range of the as-built (no heating) article to the point near 180            
                °
            
        C. The treatment temperature gap includes the temperature range from 100 up to 170            
                °
            
        C which is within the range disclosed by Lenczowski [0125]. Even the extrapolated trend curve from the as-built point does not appear to show hardness of the as-built article different from the hardness of the article when treated at the point near 180            
                °
            
        C to a statistical and practical significance.
As the declaration data points which show hardness vs treatment time duration rely on the same, single alloy composition outside the ranges disclosed by Lenczowski as do the temperature data points, the declaration is also insufficient in providing evidence of the criticality of the heating duration commensurate in scope with the claims to be weighed against the alloy article disclosed by Lenczowski for the same reasons that the single composition data points were not sufficient to show criticality of the heating temperature to hardness.
Further in weighing the heating time vs. temperature data against the narrower heating time disclosed by Lenczowski of 30 minutes to 4 hours (240 minutes), [0123-125], the results of the hardness at the claimed treatment time to not appear to differ to a statistical and practical significance from the hardness at any duration from within the narrower time range disclosed by Lenczowski. From Figure 2 in the declaration, heating for 4 hours (upper limit of the narrow range disclosed by Lenczowski) yields a hardness of 156 Hv, and heating at 30 minutes (lower limit of the narrow range disclosed by Lenczowski) yields 162 Hv. The two time points presented in the declaration within the inventive range yield 161 Hv. 162 Hv does not significantly differ from 161 Hv particularly given the error bars, which appear to be             
                ±
            
         1 Hv shown on Figure 2 for the hardness measurement. 
As a whole, the evidence presented and of record does not show that the claimed temperature within a heated container of 170-200 °C; and wherein a period of time is 60-120 minutes is critical over the ranges Lenczowski discloses for heating temperature and duration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenczowski (US 20170121794) in view of Hou (US 20180126457).
Regarding claim 18, Lenczowski discloses method of using an alloy powder [0003], [0034] in additive manufacturing (additive layer manufacturing) [0037]. Lenczowski discloses receiving the alloy powder comprising alloyed particles [0034], [0036]. The composition disclosed by Lenczowski is compared with the claimed composition in the table below with amounts provided in wt%.
Alloying Element
Lenczowski
Present claim 18
magnesium
3.0 to 6.0 [0044]
5 to 8
silicon
>1.0 to 4.0 [0045]
1.5 to 4
manganese
0 to 0.8 [0050]
no more than 0.3
iron
0 to 0.6 [0054]
no more than 0.2
aluminum and incidental elements and impurities
The rest [0056]
balance


The composition ranges for the alloying elements disclosed by Lenczowski overlap or encompass each of the alloying elements recited in claim 18. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Lenczowski discloses performing additive manufacturing to generate a manufactured article (workpiece) [0034], [0111]. Lenczowski discloses heat treating the article at broad ranges of 100-400                        
                            °
                        
                    C for 10 minutes to 50 hours (3,000 minutes) or more narrowly at 100-350                        
                            °
                        
                    C for 30 minutes to 4 hours (240 minutes) [0039], [0123-125] which would necessitate positioning the manufactured article in a heated container for a predetermined period of time, wherein a temperature within the heated container is 100-400°C broadly, 100-35                        
                            °
                        
                    C narrowly, and wherein the predetermined period of time is 10-3,000 minutes broadly and 30-240 minutes narrowly. Both the broad and narrow parameter ranges disclosed by Lenczowski [0039], [0123-125] encompass the claimed parameter ranges. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). A heated container meets the claimed limitation of “a heated container such as a furnace”. Lenczowski discloses cooling in air to room temperature [0129]. The article must necessarily be removed from the heated container at some point in time in order to use the article outside the heated container. Further, Lenczowski discloses that the heat treatment is performed in shielding gas, such as nitrogen or argon [0126] which would require a separate container from the open air [0129]; therefore, even if claim 18 were limited to removing the article before cooling, Lenczowski meets such order of steps for removing the article from the heated container.
Lenczowski discloses that the alloy is provided in the form of powder [0034], [0098-99], but Lenczowski does not specify how the powder is manufactured.
Hou teaches an aluminum alloy powder [0012] comprising significant amounts of Mg and Si [0022] to manufacture an article by an additive manufacturing process [0027]. Hou teaches forming the powder by an atomization process [0007], [0013], [0032]. Hou teaches that the atomization forms powder with a diameter of 2-65 µm [0034]. Hou teaches that the powder size is a result of the atomization [0045], [0051]. 
Both Lenczowski and Hou teach additive manufacturing Al-Mg-Si articles from powder alloy feed material. Lenczowski discloses that the powder preferably has a size of 20-70 µm [0034]. 
It would have been necessary for one of ordinary skill in the art to produce the aluminum alloy powder disclosed by Lenczowski [0034], [0036], by some process. It would have been obvious for one of ordinary skill in the art to produce the aluminum alloy powder comprising magnesium and silicon for additive manufacturing disclosed by Lenczowski [0034], [0036] with an atomization process because Hou teaches that an atomization process, to produce an aluminum alloy powder comprising magnesium and silicon for additive manufacturing [0007], [0013], [0032]., produces particles with the sizes which Lenczowski discloses as preferable (Lenczowski [0034], Hou [0034]).
The broadest reasonable interpretation of the limitation “the atomized alloy powder includes Mg2Si phase precipitates” requires only that the alloy powder include some amount of Mg2Si in any nonzero amount. Given the amounts of magnesium [0044] and silicon [0045] disclosed by Lenczowski, it would be expected that the powder disclosed by Lenczowski in view of Hou include at least some infinitesimal proportion of a Mg2Si precipitate. In the event that Mg2Si precipitates are intended to be present in powder in significant proportions, Hou teaches that Mg2Si phases can noticeably increase the mechanical strength at room temperature and wear resistance of the aluminum alloy, further effectively increasing the mechanical properties of the aluminum alloy [0022]. In order to attain the improved mechanical properties, it would have been obvious for one of ordinary skill in the art to include Mg2Si in the aluminum alloy powder disclosed by Lenczowski.
Regarding claim 20 and 21, Lenczowski is silent on the room temperature and high temperatures mechanical properties which the aluminum article (workpiece) disclosed by Lenczowski [0146] must necessarily possess. Yield strength, ultimate tensile strength, and elongation at                         
                            22
                            °
                        
                    C and                         
                            200
                            °
                        
                    C are material properties that are inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). The present application suggests that it is the composition, Mg2Si precipitates, and heat treatments (present disclosure [0047], [0055-60]) which are responsible for the alloy article strengthening. Given the overlapping composition [0044-56] and heat treatment parameters [0123-125] disclosed by Lenczowski, and the favorable mechanical properties which Hou teaches for Mg2Si precipitates, the article disclosed by Lenczowski in view of Hou would necessarily be expected to meet the presently claimed mechanical properties, to the extent that the article disclosed by Lenczowski in view of Hou overlaps the presently claimed composition and heat treatment parameter ranges.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding rejections over Lenczowski (US 20170121794) in view of Hou (US20180126457), applicant argues that the temperature and duration parameters in the claimed steps “positioning the manufactured article in a heated container for a predetermined period of time, wherein a temperature within the heated container is 170-200 °C; and wherein the predetermined period of time is 60-120 minutes” are critical over the temperature and duration ranges disclosed by Lenczowski [0039], [0123-125]. To support arguments, applicant supplies and refers to a declaration under 37 CFR 1.132 (Kozmel Declaration). This argument is not persuasive because, as explained in the above discussion of the declaration, the data of record is not sufficient to show criticality of the claimed ranges. All presented data points measure the hardness of an article with 6.366% Mg which is outside the Mg range disclosed by Lenczowski of 3.0 to 6.0 [0044], and no explanation for why a composition different from that of Lenczowski is provided; therefore, the data presented in the declaration does not depict a direct comparison with the closest prior art of record. Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, and if not explained should be noted and evaluated, and if significant, explanation should be required MPEP 716.02(e). Each of the temperature and time duration data sets provides only two discrete data points within respective claimed temperature and duration ranges, and all samples measure properties of the same alloy composition. The total reliance on a narrow subset of the present invention does not clearly show criticality of the entire inventive scope because such results are not shown over a range commensurate in scope with the claims whose scope encompasses a range of alloy compositions treated at a range of different heating temperatures and durations. See MPEP 716.02(d). MPEP 716.02(d)(II) specifically states “applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”; reliance on only a low number of discrete data points inside and outside the claimed range, weighs against criticality of the claimed range, and the absence of discrete data points immediately outside the endpoints of the heating temperature range particularly raises questions as to whether the claimed ranges, and not some different ranges and/or factors, are critical to presented results. Numerically, the time duration results provided in the declaration do not appear to substantially a difference in heating duration on hardness (161 Hv outside claimed range vs. 162 Hv within claimed range). The failure to show that the results of the inventive duration range differ to a statistical and practical significance from results outside the inventive range weigh against showing that claimed duration is nonobvious to a critical result. See MPEP716.02(b)(1).
Applicant’s arguments that Hou does not teach the criticality of the claimed temperature and duration ranges are not persuasive because Lenczowski and not Hou is herein relied upon to meet the temperature and duration limitations.
Applicant acknowledges rejection of dependent claims 20 and 21 but does not argue their patentability separate from independent claim 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736